Citation Nr: 0403193	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  98-08 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
lumbar disc herniation at L4-L5 with degenerative changes.

(The issues of entitlement to service connection for 
residuals of a head injury and of a total rating based upon 
individual unemployability (TDIU) are being addressed in a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  This case was previously before the 
Board in September 2002.

The September 2002 Board decision denied the veteran 
entitlement to an initial rating in excess of 40 percent for 
the veteran's service-connected lumbar spine disability.  The 
veteran appealed the Board's September 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a Joint Motion for Remand (Joint Motion), 
issued an Order dated in March 2003, which vacated the 
Board's September 2002 decision.

The Board notes that the issues of entitlement to service 
connection for residuals of a head injury and of a total 
rating based upon individual unemployability (TDIU) were 
remanded by a Board decision dated October 16, 2003, and will 
not be addressed in this decision.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Joint Motion by the parties before the Court noted that 
the Board's September 2002 decision had essentially failed to 
discuss the requirement that VA, in providing notice to the 
appellant of the information and evidence necessary to 
substantiate his claim, must indicate which portion of any 
such information or evidence is to be provided by which 
party.  A review of the claims file reveals that the veteran 
has not been properly notified by VA in specific terms as to 
the evidence which would be needed to substantiate his claim 
and whether VA or the veteran is expected to attempt to 
obtain and submit such evidence.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the veteran is receiving ongoing VA 
treatment for his low back disability.  The RO should ensure 
that all such records are associated with the claims file, 
and, upon review of such records, the RO should determine 
whether the veteran should be scheduled for a VA examination 
for the purpose of ascertaining the current severity of the 
veteran's disability on appeal (especially in light of the 
recent changes in the rating criteria pertaining to 
disabilities of the spine).

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  All VA treatment records not of 
record should be associated with the 
claims file.  Upon review of such 
records, the RO should determine whether 
the veteran should be scheduled for a VA 
examination for the purpose of 
ascertaining the current severity of the 
veteran's low back disability (especially 
in light of the recent changes in the 
rating criteria pertaining to 
disabilities of the spine).

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




